Citation Nr: 1530120	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a left axillary lymph node biopsy as a result of treatment at a Veterans Affairs medical facility in June 2003. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from November 1987 to April 1988 and from January 1989 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the Board at a December 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.  Furthermore, the Board finds that the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was most recently before the Board in December 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The Veteran did not incur an additional disability, specifically neurological impairment of the left upper extremity, as a result of VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left axillary lymph node biopsy as the result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through letters provided to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate her claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also 38 C.F.R. 
§ 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided a VA examination in July 2014.  This VA examination, and the medical opinions contained therein, are adequate for the purposes of the instant claim, as it involved a physical examination of the Veteran and review of the claims file, and provide a sufficient rationale for all diagnoses and opinions expressed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant appeal has been previously remanded, in February and December 2014, for the provision of a VA examination and to obtain outstanding VA treatment records.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Veteran contends that she sustained an additional disability, initially identified as a neurological deficit of the left upper extremity, as a result of a lymph node biopsy from the left axillary area in June 2003.  At the December 2012 hearing, the Veteran testified that, months following the June 2003 procedure, she began to experience shooting pain in her arm.  She further stated that she continues to experience numbness from her armpit area underneath her arm to her elbow.  It is this condition for which she seeks compensation.

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2014).

The claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  

With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2014).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2014).

In this case, the record is clear that the Veteran suffered an additional disability that was caused by the June 2003 biopsy of the left axillary lymph node.  In this regard, an August 2009 VA neurology consult notes that the Veteran's sensory deficit is most likely due to some distal branches of the axillary nerve being cut during the lymph biopsy and, while this condition is permanent, it will not affect the functionality of her arm.  The remaining question, therefore, is whether there was negligence, or similar instance of fault on VA's part, or whether the additional disability was an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d) (2014).

The July 2014 VA examiner reviewed the claims file, and determined that there is no evidence of carelessness, negligence, lack of proper skill or error in judgment on part of VA.  The VA examiner further noted that the Veteran was explained the risks of the procedure beforehand, and provided her informed consent.  Finally, the VA examiner found that the residuals experienced by the Veteran, in this case numbness, are foreseeable consequences of surgery.

The Veteran has produced no competent medical opinion to suggest that her additional disability of numbness of the upper left arm is related to carelessness, negligence, lack of proper skill, error in judgment, or other fault related to VA treatment.  Further, the Veteran has not asserted, nor does the evidence show, that VA provided any treatment without her informed consent or that any of the above mentioned residuals are unforeseeable consequences of the Veteran's procedure.  

The Board acknowledges that the Veteran herself has claimed that she suffers from an additional disability due to VA's negligence or lack of proper care.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition, to include the medical determination of negligence or foreseeability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions by themselves cannot constitute evidence upon which to grant the claim for compensation.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The record contains no competent medical evidence reflecting that any additional disability was proximately caused by either the VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  The findings of the VA examiner are more probative than the Veteran's lay assertions.  Given these facts, the Board concludes that a preponderance of the evidence is against awarding compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left axillary lymph node biopsy as a result of VA treatment, and the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a left axillary lymph node biopsy as a result of VA treatment is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


